Citation Nr: 1030704	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed Type II Diabetes 
Mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION


The Veteran served on active duty from August 1964 to May 1968.   

This matter initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2003 rating decision of the 
RO.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A preliminary review of the record shows that this matter is not 
ready for appellate disposition because of an outstanding VA 
hearing request by the Veteran.  

In February 2009, the Veteran indicated that he wanted to appear 
at a hearing before the Board via videoconference from the RO.  
The matter was remanded by the Board in March 2009 to satisfy 
this hearing request.  

In January 2010, the Veteran indicated that he wanted an "in-
person" hearing at the RO.  However, a videoconference hearing 
was scheduled for August 12, 2010.  The Veteran indicated in July 
2010 that he would not attend the videoconference hearing and, 
instead, would wait for a "face-to-face" hearing with the Board 
at the RO.  

Therefore, the appeal must be remanded so the Veteran can be 
afforded a Travel Board hearing as requested.  38 C.F.R. § 20.704 
(2009).  



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a hearing before a 
Veterans Law Judge at the next available 
opportunity.  Any indicated development 
should be undertaken in connection with 
this hearing request.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to satisfy a hearing request, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


